Citation Nr: 1218184	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  06-20 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent disabling for service-connected bronchial asthma.

2.  Entitlement to an extraschedular evaluation for service-connected bronchial asthma.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In October 2010, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  

In November 2010, the Board granted entitlement to an evaluation of 60 percent disabling, but no higher, for the Veteran's service-connected bronchial asthma.  At that time, the Board also remanded the issues of entitlement to an extraschedular evaluation for referral to the Director of Compensation and Pension Service for service-connected bronchial asthma.  

In addition, the Board remanded the issue of entitlement to TDIU for further action and development.  A complete analysis of the RO's compliance with the November 2010 Board Remand instructions is included in both the Duties to Notify and Assist and Remand sections below.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court vacated and remanded the portion of the November 2010 Board decision which denied entitlement to a disability rating in excess of 60 percent for service-connected asthma pursuant to a Joint Motion for Remand (JMR) for further action.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Only with consideration of the benefit-of-the-doubt doctrine, the preponderance of the competent and credible evidence of record reflects that the Veteran's service-connected bronchial asthma has resulted, in spirometry findings which reveal FEV-1 of no less than 40-55 percent predicted, monthly visits to outpatient clinics and emergency rooms to treat exacerbations of his asthma, and no more than occasional treatment with corticosteroids.  

2.  Pursuant to the November 2010 Board decision, which referred this case under the provisions of 38 C.F.R. § 3.321(b)(1), the VA Director of Compensation and Pension Service denied an extraschedular rating for the Veteran's service-connected bronchial asthma.

3.  The Veteran's service-connected bronchial asthma has not required frequent hospitalization and there is no indication that the average impairment produced by the disability is in excess of that already contemplated by the evaluation assigned under the schedular criteria.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 60 percent disabling for service-connected bronchial asthma have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6602 (2011).

2.  The criteria for entitlement to an extraschedular evaluation for service-connected bronchial asthma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  §§ 3.102, 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be assigned where the symptomatology warrants different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for bronchial asthma was established in April 1990, and the RO assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602, effective December 5, 1988.  

In a rating decision dated August 1991, the RO increased the Veteran's disability rating to 30 percent, effective December 1988, noting that the Veteran's symptoms, namely frequent asthma attacks with moderate dyspnea on exertion between attacks, fell between the criteria for a 10 and 30 percent rating.  

Pursuant to the November 2010 Board decision, the Veteran's disability evaluation for service-connected bronchial asthma was increased to 60 percent disabling, effective the date of claim, September 23, 2004.

Under Diagnostic Code 6602, a 60 percent rating is warranted for FEV-1/FVC of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

Important for this case, a 100 percent rating is warranted for FEV-1 less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per weeks with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Review of the record reveals the Veteran report that his service-connected asthma disability is manifested by shortness of breath and coughing spells, which are prompted by physical activity and exposure to cold and which last for 10 to 20 minutes.  He has asserted that his asthma affects his daily life in that he cannot go outside during hot weather and that he is allergic to pollen and dust.  The Veteran has reported that he uses several medications to treat his asthma symptoms, including antihistamines, Prednisone (a corticosteroid), and nebulizers.  See hearing transcript at 8.

Significantly, the record indicates that the Veteran has been afforded several pulmonary function tests, via VA examination, to determine the severity of his asthma disability; however, many of the PFTs included in the record were deemed invalid by the examining physicians due to poor effort from the Veteran, as they noted that the results did not meet the criteria for validity using the American Thoracic Society guidelines.  See VA examination reports dated December 2004, January 2007, January 2010, and May 2010.  Such indications of poor effort from the Veteran only provide factual evidence against this claim, indicating that the Veteran may not be providing the VA accurate information regarding the nature and extent of his true disability.    

Nevertheless, the evidentiary record contains spirometry findings obtained by private health care providers.  

In January 2009, spirometry revealed FEV-1 of 47 percent predicted, while spirometry in March 2009 revealed FEV-1 of 58 percent after medication was provided.  In addition, PFTs in January 2009 revealed FEV-1 of 47 percent predicted and FEV-1/FVC of 86 percent, while PFTs in March 2009 revealed FEV-1 of 58 percent predicted and FEV-1/FVC of 109 percent.  

The Board notes that the record also contains findings from PFTs in February 2005 which reflected that FEV-1 was 36 percent predicted and FEV-1/FVC of 63 percent.  While FEV-1 of less than 40 percent predicted is contemplated for a 100 percent rating under Diagnostic Code 6602, the Board finds that the preponderance of the other evidence record warrants no more than a 60 percent rating based on all the readings, as a whole.  

In the JMR of September 2011, it was stated that the "Board did not discuss whether staged ratings are appropriate in this case."  

In the November 2010 decision, the Board stated as follows:

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be assigned where the symptomatology warrants different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Regarding the critical February 2005 test result, the only test result that provides the basis to consider a separate staged rating under Hart, the Board, in November 2010, stated as follows:

The Board notes that the record also contains findings from PFTs in February 2005 which reflect that FEV-1 was 36% of predicted and FEV-1/FVC of 63% predicted.  While FEV-1 of less than 40 percent predicted is contemplated for a 100 percent rating under DC 6602, the Board finds that the preponderance of the other evidence record warrants no more than a 60 percent rating.  As noted, the preponderance of the evidence shows that the Veteran's asthma has required no more than occasional treatment with corticosteroids and there is no evidence showing that his asthma has resulted in more than one weekly attack of respiratory failure.  Instead, the preponderance of the evidence shows spirometry findings no less than 47% predicted, monthly visits to outpatient clinics and emergency rooms to treat exacerbations of his asthma, and no more than occasional treatment with corticosteroids.  It is only with giving the Veteran the benefit of the doubt that the Board can assign a 60 percent evaluation. 

Directly addressing the September 2011 JMR, the Board has fully considered whether a staged rating is appropriate in this matter based on the one-time finding of 36 percent predicted FEV-1.  

In further explanation, in this case, the Board has been limited to findings at three separate times when the Veteran was privately evaluated - February 2005, January 2009, and March 2009.  These findings were not obtained during a VA examination for compensation purposes; instead, they were taken when the Veteran sought private treatment for his asthma.  Indeed, the Veteran has been afforded numerous VA examinations over the entire appeal period.  Each time, in December 2004, January 2007, January 2010, and May 2010, the examiners were unable to provide valid results.  

Specifically, in December 2004, the VA examiner indicated that "PFT's are unacceptable due to poor effort on the veteran's part and gives no useful information."  In January 2007, the VA examiner stated, in pertinent part:

However, the testing did not prove to be a valid test and gave no reproducible information.  This is the veteran's third PFT with three different results, therefore it would not be prudent to do another test and expect any different, valid, testing to be accomplished.  The variability in testing is likely due to the veteran's poor effort.  These PFTs are not a valid indication of the veteran's respiratory functional impairment.  Without proper effort from the veteran, another PFT would yield no additional information and I know of no other test which would be helpful in this matter without the veteran's willing effort.

In January 2010, the VA examiner noted that spirometry findings were not acceptable.  Similarly, the examiner from a May 2010 VA examination indicated that the tests were not valid and the Veteran "never gets to the effort independent portion of the flow volume curve.  This has been the case with multiple PFTs over the last several years...They are completely uninterpretable as regards a reliable estimate of the presence of obstructive airway disease."

Indeed, while the February 2005, January 2009, and March 2009 private findings have been accepted as valid, the Board must emphasize that it is only with giving the Veteran the benefit-of-the-doubt that these results have been accepted as valid (despite numerous invalid VA examinations over the course of the appeal period) and that a 60 percent evaluation may be assigned, at best.  Indeed, these findings are also varied with FEV-1 and FEV-1/FVC ranging from 36 percent to 109 percent.  Thus, taking these results into consideration, as a whole, the preponderance of the evidence reveals a disability picture, during the period on appeal, that most closely approximates a 60 percent evaluation, and no higher.  

To be clear, despite the one-time report that FEV-1 was 36 percent predicted, staged ratings are not warranted during any period on appeal as the totality of the evidence, to include the Veteran's history of an inability to provide valid test results upon VA examination at numerous times during the appeal period and the variability of the private test results, indicates that 60 percent disability rating is most appropriate for the entire period on appeal, at best.  A review of the record indicates that the Veteran's test results may not truly represent the nature and extent of his actual disability.  However, to avoid needless remanding of this case (particularly in light of the fact that multiple efforts to obtain valid results were unsuccessful, and there was no reason to believe that any additional VA examination would be successful), it was with consideration of the benefit-of-the-doubt rule that the Board awarded the Veteran the 60 percent evaluation, at this time.  

Indeed, the evidence reflects that the Veteran's asthma resulted in FEV-1 and FEV-1/FVC of 40 to 55 percent, and the evidence reflects that he has required occasional courses of systemic corticosteroids during the pendency of this claim and monthly visits to outpatient clinics and emergency rooms to treat exacerbations of his asthma.  In this regard, while the evidentiary record does not reflect that the Veteran has required at least three courses of systemic corticosteroids during a year, the evidence shows that he was prescribed Prednisone in January 2007 and January 2009, in addition to the other medications he has been prescribed to treat his asthma.  However, there is no evidence showing that his asthma has resulted in more than one weekly attack of respiratory failure.

Simply stated, the Board does not find that the rating assigned for the Veteran's bronchial asthma should be increased for any other separate period based on the facts found during the entire appeal period, not simply one reading or even (it is important to note) a series of unusual high readings that do not accurately reflect the true nature and extent of the disability at issue based on (what has clearly been noted above) less-than-satisfactory efforts by the Veteran in testing.  The Board fully supports the medical examiner's opinion that the "variability in testing is likely due to the veteran's poor effort".

The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period and that there is significant evidence, both factual and medical, against the current evaluation of this disability, let alone a higher disability evaluation.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Board now turns to whether an extraschedular evaluation for service-connected bronchial asthma is warranted.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In the November 2010 decision, the Board referred the matter to the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating for the Veteran's service-connected bronchial asthma.  In an administrative review submitted pursuant to a January 2011 request from the AMC, the Director of the Compensation and Pension Service noted that the Veteran reportedly discontinued working due to his service-connected asthma.  

Historically, the Director indicated that the Veteran had four years of college level education.  He noted that a VA treatment record from August 2007 showed that the Veteran's predominant complaint was coughing, which was controlled by using an Albuterol inhaler.  The Director also indicated his review of the Veteran's extensive medical history, including multiple VA examinations.  Significantly, he noted the January 2010 VA examiner's conclusion that the Veteran would be well suited for an office-type environment that does not require lifting, pushing, and pulling over 10 pounds on a frequent basis, does not require lifting, pushing, and pulling over 20 pounds on an occasional basis, and does not include exposure to cold, humidity, dust, vapors, and fumes.

The Director also reviewed the Veteran's submissions in support of his claim, including a statement from his former employer, dated September 2010.  The statement indicated that the Veteran's cleaning service, which the Veteran previously stated was his own personal business, was hired to provide full janitorial service from 2006 to 2008.  However, the Veteran's former employer indicated that they "terminated the contract in 2008 as a result of the Veteran's inability to perform services due to medical illness.  On numerous occasions the [Veteran] was not able to provide the necessary cleaning operation because of asthmatic conditions that seemed to worsen with cleaning chemicals that we required to perform the contracted services."

Based on his complete review of the Veteran's record, the Director concluded that the Veteran's bronchial asthma did not warrant an extraschedular rating.  Regardless, the Board must make its own determination as to whether an extraschedular evaluation is warranted for the Veteran's service-connected disability.  

During the October 2010 hearing, the Veteran testified that as an usher at church, if he was exposed to perfumes and deodorizers, it would trigger an asthmatic attack manifested by coughing.  Hearing transcript at 6.  He also testified that he has made frequent visits to the emergency room due to asthma attacks.  Id. at 7.  While this is corroborated by treatment reports, none of these records indicated that the Veteran was ever hospitalized due to his service-connected asthma.

With respect to the first prong of Thun, the Board finds that while the evidence submitted by the Veteran suggested that the case presented an unusual or exceptional circumstance due to his inability to continue working in his self-owned cleaning service (the basis of the Board's November 2010 referral of the case to the Director of the Compensation and Pension Service) and his asthma attacks manifested by coughing as an usher at church exposed to deodorizers and perfumes, the evidence in this case, as a whole, does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bronchial asthma are inadequate.

Indeed, a comparison between the level of severity and symptomatology of the Veteran's disability and the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology throughout the appeal period as fully discussed above.  While it is clear that the Veteran's asthma and coughing attacks have affected his ability to work in a cleaning service which requires the use of cleaning chemicals and fumes, the disability rating itself (a 60 percent evaluation for bronchial asthma) is recognition that industrial capabilities are impaired significantly.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Without considering these facts, the evidence, as a whole, would not provide a basis to grant the 60 percent evaluation.   

In short, the Veteran's inability to work with cleaning chemicals and asthmatic attacks do not rise to the level of marked interference with employment representing an unusual or exceptional circumstance, simply the employment that would involve working with cleaning chemicals.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected bronchial asthma causes hospitalization or impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore agrees with the Director of the Compensation and Pension Service that an extraschedular disability evaluation pursuant to 38 C.F.R. 3.321(b)(1) is not warranted for all the reasons and bases provided above.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2004 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The Board also notes that the letters issued in March 2006 and May 2008 informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The record also reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claim for an increased rating on an extraschedular basis.  Indeed, the Veteran has been represented throughout the appeals process and the Veteran's own statements, particularly during the October 2010 hearing, revealed testimony suggesting that his asthma affected his employment beyond what the schedular criteria contemplated.  As such, the Veteran had actual knowledge of the provision governing general rating considerations in exceptional cases and had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his claims.  The RO has obtained the Veteran's service treatment records and post-service treatment records from VA and his private health care providers.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded several VA examinations in conjunction with his increased rating claim, and he was given an opportunity to set forth his contentions at the hearing before the undersigned in October 2010.  In this regard, it is important to note that examiners for VA have clearly indicated that additional examinations or testing will not provide a clear basis to evaluate this disability (as noted above, without "proper effort from the veteran, another PFT would yield no additional information and I know of no other test which would be helpful in this matter without the veteran's willing effort").  A remand of this case for another test or VA examination serves no purpose.

As mentioned above, the case was referred to the Director of Compensation and Pension Service for extraschedular evaluation of the Veteran's service-connected bronchial asthma.  Pursuant to a request from the AMC in January 2011, the Director of Compensation and Pension Service submitted his administrative review regarding extraschedular compensation.  To this extent only, the Board's Remand directives were followed and the RO is in substantial compliance of the November 2010 Board Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  A discussion of the RO's compliance with the Board's Remand instructions regarding entitlement to a TDIU is included in the Remand section below.

In short, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  

ORDER

Entitlement to an evaluation in excess of 60 percent disabling for service-connected bronchial asthma is denied.

Entitlement to an extraschedular evaluation for service-connected bronchial asthma is denied.



REMAND

As discussed in the November 2010 Board decision, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).

In this case, the Veteran's service-connected bronchial asthma, rated at 60 percent disabling, renders him eligible for schedular consideration of a TDIU under 38 C.F.R. § 4.16(a).  As such, the Board remanded this matter in its November 2010 decision and instructed the RO to "[a]djudicate the claim for a [TDIU] due to service-connected disability, including completing any evidentiary development deemed appropriate."

Pursuant to the Board directives, the RO did not adjudicate the claim for TDIU nor was any development undertaken with respect to the TDIU claim.  In this regard, the Court has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities.  The Board notes that the Veteran has undergone numerous VA examinations of his service-connected disabilities.  Significantly, however, there is no adequate medical opinion addressing all of the service-connected disabilities and their combined effect upon the Veteran's employability as a whole.  

While the Board is aware of its findings regarding the necessity of another VA examination, as cited above, the Board wishes to avoid further litigation on this issue.  Thus, a VA examiner should address whether the Veteran's service-connected disabilities render him unable to engage in substantially gainful employment.  See Gary v. Brown, 7 Vet. App. 229 (1994).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the effects of all his current, service-connected disabilities on his employability.  The examiner should be provided with a list of all of the Veteran's service-connected disabilities.  The examiner should generally address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The claims file, along with a copy of this remand, must be made available to and thoroughly reviewed by the examiner.

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.

The examiner also must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities (standing alone).  The examination report must include a complete rationale for all opinions and conclusions expressed.  

Any indication that the Veteran is not fully cooperating and giving his best efforts with the examiner should be noted. 

2. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

3. The RO should then adjudicate the issue on appeal after ensuring that the above instructions have been complete.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


